Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/754,312 (filed on 11/01/2019) and 62/801,085 (filed on 02/04/2019) under 35 U.S.C. 119(e) is acknowledged.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Brian Gause on 08/19/2022.

The claims in the application has been amended as follows: 

In claim 1, line 9, the limitation “includes at least one protruding shift element” has been amended to read -- includes plurality of protruding shift elements --.
In claim 1, line 11, the limitation “moves the at least one protruding shift element” has been amended to read -- moves the plurality of protruding shift elements --.
In claim 1, line 13-14, the limitation “wherein the shift mechanism includes a plurality of protruding elements disposed in the transition zone, the plurality of protruding elements being upshift elements.” has been amended to read -- wherein the plurality of protruding shift elements disposed in the transition zone are upshift elements. --.
In claim 6, line 3, the limitation “a downshift of a chain” has been amended to read -- a downshift of the chain --.
In claim 9, line 3, the limitation “the at least one protruding shift element” has been emended to read -- the plurality of protruding shift elements --.
In claim 10, line 2, the limitation “includes at least one downshift element” has been emended to read -- includes the at least one downshift element --. 
In claim 10, line 4, the limitation “the downshift element” has been emended to read -- the at least one downshift element --. 
In claim 11, line 13, the limitation “the chain” has been amended to read -- a chain --.
In claim 11, line 19-20, the limitation, “wherein the shift mechanism includes a plurality of protruding elements disposed in the transition zone, the plurality of protruding elements being upshift elements.” has been amended to read -- wherein the at least one upshift element disposed in the transition zone includes plurality of protruding elements. --.
In claim 14, line 13, the limitation “the chain” has been amended to read -- a chain --.
In claim 15, line 13, the limitation “the chain” has been amended to read -- a chain --.
In claim 19, line 6, the limitation “engaging a chain” has been amended to read -- engaging the chain --.
In claim 19, line 7, the limitation “the neutral state” has been amended to read -- a neutral state --.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The drawings do not include the reference sign “108” (rear wheel) that is mentioned in paragraphs 0081-0083 of the specification. Applicant is required to appropriately show said reference sign in the drawings.

Figure 37 in the drawings include the reference sign “246d”, which is not mentioned in the specification. Applicant must either remove said reference sign from the drawings or amend the specification to appropriately describe what feature is being indicated by said reference sign.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-12, and 14-20 are allowed.
Claims 2-3 and 13 were cancelled by the applicant in the amendments filed on 08/12/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a bicycle front shifting assembly with the specific structure recited within independent claim 1. In particular, a bicycle front shifting assembly comprising: a front shift unit having a chain ring component and a shift mechanism; the chain ring component including a big chain ring and a small chain ring, while the shift mechanism including a plurality of protruding shift elements disposed in a transition zone between the big chain ring and the small chain ring so as to move axially between the big chain ring and the small chain ring upon actuation by said shift mechanism; wherein, the plurality of protruding shift elements are configured as upshift elements. As set forth in the previous office action (dated 05/13/2022), Niki et al. (U.S. PGPUB 2018/0339747A1) and Schuster (U.S. PGPUB 2019/0308692A1), both teach a bicycle front shifting assembly that is relatively similar to applicant’s claimed invention. However, as further noted by the examiner in the previous office action, the shift mechanism in the bicycle front shifting assemblies taught by both Niki et al. or Schuster, does not have plurality of protruding shift elements/ upshift elements designed to function in the exact manner described by the applicant within claim 1 limitations. Furthermore, none of the other pertinent/ analogues prior art identified by the examiner, cure the deficiencies in Niki et al. or anticipates a bicycle front shifting assembly with the precise features recited within claim 1. Therefore, claim 1 limitations appears to contain allowable subject matter over cited prior art refences; specially when said limitations are viewed in light of applicant’s specifications. 
In addition, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a front shift unit with the precise collective structural configuration recited within independent claims 11 and 14-15. Amended claims 11 and 14-15 now includes subject matter which were indicated in the previous office action (dated 05/13/2022) as being allowable over Niki et al, Schuster, and/ or all other applicable prior art references identified by the examiner. Consequently, claims 11 and 14-15 limitations appears to contain allowable subject matter over cited prior art disclosures for the reasons detailed in the office action dated 05/13/2022; specially when said limitations are viewed in light of applicant’s specifications. 
Accordingly, the bicycle front shifting assembly and the front shift units, claimed by the applicant within corresponding claims 1, 4-12, and 14-20, are all determined to be allowable over prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654